Celebrezze, C.J.,
dissenting. Subsequent to Ohio’s adoption of R.C. 4141.312, Congress amended Section 3304(a) in several respects. One pertinent change was the addition of Section 3304(a)(15)(B) which “* * * exempts states from this requirement to the extent that the state determines to take into account an unemployment insurance compensation claimant’s contributions for the pension or retirement payment.” Watkins v. Cantrell (C.A.4, 1984), 736 F. 2d 933, 939. Under the amended federal statute, state unemployment compensation programs are only required to offset that portion of unemployment benefits equivalent to retirement payments received by the claimant which is not attributable to “* * * contributions made by the individual for the pension * * Section 3304(a)(15)(B). While states are free to set broader offset provisions than the minimum requirements imposed by the Federal Act, there is no longer a federal mandate to offset the return of a claimant’s own money from the retirement plan.
Ohio’s disability retirement program consists of the employee’s personal contribution and a pension portion broadly characterized as the payments to be received by a retirant in excess of the employee’s contributions.4 It is uncontroverted that the disability retirement payments made thus far to appellee by the Public Employees Retirement System comprise sums which he previously contributed to the plan. Likewise, it is uncontroverted that but for appellant’s “offset” position, appellee is otherwise eligible for unemployment benefits.
Although states may impose offset provisions more stringent than *112those required under the Federal Act, in my opinion the Ohio General Assembly has chosen not to enact a statute which exceeds federal minimum standards. R.C. 4141.312 plainly states that the pension offset provisions enumerated therein apply only “* * * to the extent required by such federal act * * *.”5
Payment of unemployment benefits to appellee, so long as he is receiving pension payments attributable to his contribution, does not put Ohio in conflict with federal law. The majority’s denial of such benefits exceeds, rather than conforms to, federal requirements. Such a result was clearly not intended by the legislature when it enacted the pension offset provisions of Ohio’s unemployment compensation laws. Accordingly, I encourage the members of Ohio’s General Assembly to forthwith enact appropriate legislation to correct today’s ill-conceived holding, as it is now in their hands to “* * * atone for the wrong this day done.”6

 Ohio’s disability retirement program is defined in R.C. 145.36 as consisting of “[a]n annuity having a reserve equal to the amount of the retirant’s accumulated contributions” (R.C. 145.36[A]), and a “pension” which in essence is the total projected benefits less the annuity (R.C. 145.36[B]).


 The Ohio General Assembly provided in R.C. 4141.01 that certain definitions are taken from corresponding federal Acts “as amended.” This is similar to provisions in Ohio’s income tax laws which refer to portions of the Internal Revenue Code “as now or hereafter amended” in order to avoid the necessity of reenactment of state laws each time Congress amends the federal Acts. R.C. 5747.01(H).


 Plessy v. Ferguson (1896), 163 U.S. 537, 562, Harlan, J. dissenting.